Citation Nr: 0932373	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-11 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Service connection for a respiratory disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds remand warranted in this matter for three 
reasons.  

First, the Veteran has not been provided with a notification 
letter pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Second, the Veteran's representative maintains in the July 
2009 statement of record that the Veteran's respiratory 
disorder is secondary to his service-connected post-traumatic 
stress disorder (PTSD).  Medical inquiry should be conducted 
into this theory of entitlement.  See Robinson v. Mansfield, 
21 Vet. App. 545, 553 (2008) (the Board commits error in 
failing to discuss a theory of entitlement that was raised by 
the appellant or by the evidence of record).  

Third, the Veteran's representative maintains in the July 
2009 statement that relevant medical evidence may be 
outstanding in this matter, to include service treatment 
records and post-service medical evidence.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
a VCAA notification letter.  See 
Dingess/Hartman, supra.  

2.  The Veteran's service treatment 
records should be included in the 
claims file.  If the records cannot be 
obtained, a statement stating so should 
be included in the claims file.       

3.  The RO should request from the 
Veteran contact information pertaining 
to any healthcare facility that treated 
the Veteran for the post-service 
pneumonia described by his 
representative in the July 2009 
statement of record.  The RO should 
then contact any facilities/providers 
noted by the Veteran for such 
treatment.      

4.  The Veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the etiology, nature, and 
severity of his respiratory disorder.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

5.  The examiner should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that any current 
respiratory disorder relates to 
the Veteran's service, or to his 
service-connected PTSD.  
38 C.F.R. §§ 3.303, 3.310 (2008).  
Any conclusion reached should be 
supported by a rationale.  

6.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




